Title: To Benjamin Franklin from Ezra Stiles, 30 March 1758
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport 30 Mar 1758
Just before you sailed from New York, you was so kind as to inclose me a Copy of your philosophic Letter to Dr. Lining. I returned you Thanks and Reflexions upon it in a Letter July last too long to copy, by the Brig Prince of Orange Edward Jackson Captain taken on Passage from hence to London and carried into Bayonne.
It is thot that Air is absolutely necessary to Fire: a Candle is extinguished in an exhausted Receiver &c. The solar Rays or that fluid which by the solar Action is put in Motion and thence becomes luminous, is also hot. This Fluid subsists in Vacuo, may there be in Motion or accumulated, and I believe would burn in vacuo. If a Piece of dry Wood or combustible Matter was fixt under an exhausted Receiver, on which the Focus of a Beam of solar Rays collected by a Lens was injected: should the Wood take Fire, it would shew that the Air is not absolutely necessary. I do not know how the Experiment might suceed—perhaps it has been often made. But the Fire may be excited in some Matter (tho’ not in all) without Air, yet I question whether it can be propagated and continued without it. Air may be very necessary to imbibe, receive and carry off the Smoke and dissipable Matter; as fast as by the Action of Fire it is separated—for if this be not removed and carried off, it will soon entangle, obstruct the Action of common elementary Fire, which is a different Element from Electricity.
If the Globe (I write unconnected) was stript of Atmosphere nor Smoke, nor Flame, nor Vapor, nor Vegetables would ascend. May not the constant Ascent of the subtle Tails of Comets in Opposition from the Sun, imply an universal etherial Fluid surrounding the Sun like an Atmosphere to beyond the planetary Regions, even beyond the longest Tract of the Comets of our System? or is the universal Expanse of material Creation permeated by it? Yet as each Planet may be presumed furnished with its Atmosphere for Exhalation and Circulation of Vapor, animal Respiration &c: Analogy would lead us to think the same of every Sun or Center of each System.
A Morning without Dew, and the Pot’s boiling dry, are said to prognosticate Rain; and perhaps both may confirm Mr.  new Theory of Dew, that it is a nocturnal Exsudation of the whole Globe thro’ Vegetables &c. Perhaps if we had the curious Glass mentioned in Hermippus we shou’d see the Earth, at least Vegetables, in a Morning surrounded with a fine Fog, like that said to be visible by it around human and all animal Bodies from Perspiration. It may be objected to this nocturnal Perspiration of the Earth, that Mornings are clear, Morning Air is clear, not impregnated with Fog or any gross Vapor. To this—Perhaps tho’ it may rise to considerable Height in warm Evenings; yet the Chill induced by Morning, may condense and confine the Earth, while the superior purified Air receives its Morning Sweetness. When the Air is dry, like a Sponge, it may absorb all the transpiring rising Dew, and leave the Earth, and Vegetables dry: as the Water is plentifully absorbed from a boiling Pot. If the Dew arises from the Earth to no considerable Height—perhaps an Experiment on the Top of St. Pauls or some high Steeple might determine the Question. Near the Earth the upper and under Surfaces of Things, will be wet, unless by Accident, but at a given Distance, objects may remain dry, while Grass &c. is wet.
I feel impatient to see the Acts of the Council AD 304 found last Summer in the Stone Chest dug up at Granada in Spain. Tho’ I am no strong Believer in Councils. Would gladly know the Success in delineating, and defining the Alphabet of the Sinai Inscriptions.
Pardon my using the Freedom to cover herewith a Letter to Mr. Samuel Chandler the Author of the History of Persecution and Translation of Limborch’s Inquistion. Let me beg the Favour you’ll be kind eno’ to deliver it. Should you happen in Acquaintance with any young Minister of the Independents of a generous and liberal Turn, forgive my Vanity in asking you to do me the Kindness to introduce me to his Correspondence. Mr. Chauncy Whittelsey Mar. 1, was ordained Colleague with Mr. Noyes, &c.
I find the Lunar Eclipse 30th. July 1757 was observd at London, the End 31 D. I h. 5′ 42″ app. Time. It ended here by my Watch set by a Meridian the preceeding Noon 30 D. VIII h. 23′. Whence Difference of Meridian 4 h. 42 ¾′; which is 8 or 10 Minutes less than we used to allow. Lunar Eclipse 23d January last, Beginning observed about XI. 25′ P.M. I have compared several Obs[ervations] of the same Eclipses at London and here, and find they give different Numbers. Perhaps this is to be attributd to the inaccurate Measures of Time, and Want of Niceness in Observation. I reckon if we could ascertain the Longitude of Places to a Minute or so of Time, it would sufficiently answer the common uses of Geography and Navigation.
I find an Account of the magnetism of erect Iron Rods I mean upper Ends, I formerly wrote you, mentioned in the philos. Transactions. I think the Comet of September last past unobserved in New England, its Course being direct and from a Northern Lat. to the Ecliptic, shew it not that of 1682. I am told there are antient Inscriptions engraved on Stone 150 or 200 Miles up Isequibe River, or away back from Surinam. An Acquaintance of mine here told me he was informed of them by one, who said he had seen them. Whether this is like Dr. Cotton Mather’s Inscription at Taunton? or any Thing more of Reality? With great Esteem and Respect, I am, Dear Sir, Your Obliged Friend And Obedient Servant
Ezra Stiles
To Benja. Franklin Esqr. Birchin Lane London.

This, with a Letter to Mr. Saml. Chandler London, sent by Capt. Galatly, who saild in the from this Port for London Apr 1758
  Capt. Gallatly was taken by the French.
